UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
__________________________________________________

CHRISTINE MILLS, RUNAKO BALONDEMU,
GERALDINE DUNCAN, PRISCILLA IJEOMAH,
LAWRENCE PERRY, WILLIAM ROWLAND,
DAVID HUBBARD, CLIFTON KNIGHT,
SHARON TAYLOR and CHARLES MWALIMU,

                              Plaintiffs,

                     v.                                     1:04-CV-2205
                                                               (FJS)
JAMES HADLEY BILLINGTON, Librarian,
Library of Congress,

                              Defendant.
__________________________________________________

APPEARANCES                                 OF COUNSEL

ROSE ADVOCATE FOR CIVIL                     DAVID LOUIS ROSE, ESQ.
RIGHTS
4611 Norwood Drive
Chevy Chase, Maryland 20815
Attorneys for Plaintiffs

ROSE & ROSE, PC                             EARLENE WHITE ROSENBERG, ESQ.
1320 19th Street, NW
Suite 601
Washington, D.C. 20036
Attorneys for Plaintiffs

TULLY RINCKEY PLLC                          JOSHUA N. ROSE, ESQ.
815 Connecticut Avenue, NW
Suite 720
Washington, D.C. 20006
Attorneys for Plaintiffs

OFFICE OF THE UNITED STATES                 BEVERLY MARIA RUSSELL, AUSA
ATTORNEY                                    JULIA DOUDS, AUSA
555 Fourth Street, NW
Washington, D.C. 20530
Attorneys for Defendant
SCULLIN, Senior Judge


                                               ORDER

       Pending before the Court are Plaintiffs' motion to bifurcate issues of liability and issues of

individual relief, see Dkt. No. 261; Plaintiffs' motion to certify a class, see Dkt. No. 263; and

Defendant's motion to dismiss or, in the alternative, for summary judgment, see Dkt. No. 269.

       After reviewing the entire record in this matter, the parties' submissions and oral arguments,

and the applicable law, and for the reasons stated on the record at oral argument, the Court hereby

       ORDERS that Plaintiffs' motion to certify a class, see Dkt. No. 263, is DENIED; and the

Court further

       ORDERS that Plaintiffs' motion to bifurcate issues of liability and issues of individual

relief, see Dkt. No. 261, is DENIED as moot; and the Court further

       ORDERS that Defendant's motion to dismiss or, in the alternative, for summary judgment,

see Dkt. No. 269, is GRANTED pursuant to Local Civil Rule 7(b) because Plaintiffs did not file a

memorandum of law in opposition to this motion within the prescribed time frame; and, therefore,

the Court deems Defendant's motion conceded;1 and the Court further




        1
          The Court notes that it contacted Plaintiffs' counsel twice after the filing deadline to
inquire as to the reason he had not filed any response to Defendant's motion. Eventually,
Plaintiffs' counsel filed a memorandum purporting to respond to Defendant's motion. Not only
was this memorandum untimely but it cited no law, nor provided any record-supported facts, to
support Plaintiffs' position that the Court should not grant Defendant's motion. In addition, at
oral argument, Plaintiffs' counsel provided no valid excuse for his failure to respond to
Defendant's motion within the required time frame.

                                                   -2-
        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and close

this case.


IT IS SO ORDERED.


Dated: March 30, 2016
       Syracuse, New York




                                               -3-